Citation Nr: 0103775	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left foot, Muscle Group X, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


REMAND

The veteran served on active duty from September 1987 to July 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the benefit sought.

The veteran has represented himself throughout this entire 
appeal period.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

It is noted that VA also has a duty to assist the veteran in 
the development of all facts pertinent to his claim, 
including obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991). Examinations must also address the rating criteria in 
relation to the veteran's symptoms, to include the effect of 
pain upon function.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Although the veteran complained of pain and swelling of the 
left foot on VA examination in June 1999, the examination 
report included no findings as to the effect of pain upon 
function.  As to this, the CAVC has stated that the Board may 
only consider independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, it would be helpful if the RO would obtain opinions 
from VA orthopedic and dermatological specialists as to the 
nature and severity of the veteran's service-connected 
gunshot wound to the left foot.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected left foot disorder, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
VA orthopedic and dermatological 
examinations in order to assess the 
nature and extent of the gunshot wound 
residuals to the left foot.  The claims 
folder, including a copy of this remand 
decision, should be made available for 
review by each examiner in conjunction 
with their examination.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.

The examiner must provide a thorough 
description of the veteran's service-
connected gunshot wound to the left foot 
and render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.

The examiner, in turn, must identify 
whether the veteran's entrance and exit 
gunshot wound scars of the left foot are 
disfiguring, poorly nourished, ulcerated, 
tender or painful on objective 
demonstration.

In all cases, the examination report 
should reconcile the veteran's complaints 
of left foot pain with the objective 
findings on examination.  A legible copy 
of each examination report, with a 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3.  The RO must also review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should thereafter re-
adjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


